                        UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA
                                 (WILKES-BARRE)

IN RE: BEVERLY J. ALBRIGHT                             NO.: 5:15-bk-05378-RNO
                                                       CHAPTER 13
DEBTORS                                                JUDGE: ROBERT N. OPEL II




THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 12/21/2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: 01/06/2021 at 9:30am

  RESPONSE TO DEBTOR’S MOTION TO DETERMINE VALIDITY OF PAYMENT
 CHANGE FILED BY NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING
                       [COURT DOCKET NO. 37]

       COMES NOW, Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing (hereinafter

“Creditor”), and files this Response to Debtor’s Motion to Determine Validity of Payment Change

Filed by NewRez LLC d/b/a Shellpoint Mortgage Servicing, and as grounds therefore states:

       1.     Creditor holds a secured claim against the Debtor’s property, 700 Layton Road,

              Clarks Summit, PA 18411.

       2.     The claim was filed on April 21, 2016 and is secured by a Note and Deed of Trust,

              dated July 29, 1997, and recorded in the real property records of Lackawanna

              County, Pennsylvania.

       3.     On September 17, 2020, Creditor filed a Notice of Mortgage Payment change

              changing the payment from $847.35 to $831.49 due to an interest change in the

              Loan effective November 1, 2020 (principal and interest $473.98; escrow $357.51).




Case 5:15-bk-05378-HWV        Doc 40 Filed 12/21/20 Entered 12/21/20 19:32:42               Desc
                              Main Document    Page 1 of 5
       4.      On November 4, 2020 Creditor filed a Notice of Mortgage Payment Change

               increasing the payment from $847.35 to $881.88 effective December 1, 2020

               (principal and interest $473.98; escrow $407.90)

       5.      Debtor filed the Motion to Determine Validity of Payment Change on November

               30, 2020 stating that the most current filed Notice of Payment change was filed less

               than sixty days than the one filed previously on or about September 17, 2020 and

               that the Notice contained inaccurate escrow amounts.

       6.      Both Notices filed by Secured Creditor are for two different adjustments in the

               Loan, one being for an interest change and the other being an escrow adjustment.

       7.      As per the escrow analysis attached to the Notice of Payment Change filed on

               November 4, 2020, there was an increase of escrow from the anticipated amount.

               The required balanced was calculated to be $929.15 when in fact the required

               amount is $1,406.70 creating a shortage of $477.55. This amount spread over

               twelve months is $39.80, this along with the new escrow payment of $368.10 is the

               amount of the increase in the filed Notice of Payment change effective December

               1, 2020

       8.      Creditor denies and objects to any and all other material allegations made in

               Debtor’s Motion.

       9.      Furthermore, Creditor reserves the right to supplement its response or file an

               Amended Notice of Payment Change, if necessary.

       WHEREFORE, Creditor prays that the Court will enter an order denying Debtor’s Motion

and for all other just and proper relief to which it may be entitled.




Case 5:15-bk-05378-HWV          Doc 40 Filed 12/21/20 Entered 12/21/20 19:32:42               Desc
                                Main Document    Page 2 of 5
                                          Respectfully submitted,


                                          /s/ Joshua I. Goldman
                                          Joshua I. Goldman, Esq
                                          Tennessee Bar # 035733
                                          PADGETT LAW GROUP
                                          6267 Old Water Oak Road, Suite 203
                                          Tallahassee, FL 32312
                                          (850) 422-2520 (telephone)
                                          (850) 422-2567 (facsimile)
                                          josh.goldman@padgettlawgroup.com
                                          Counsel for Creditor




Case 5:15-bk-05378-HWV   Doc 40 Filed 12/21/20 Entered 12/21/20 19:32:42       Desc
                         Main Document    Page 3 of 5
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

the parties on the attached Service List by electronic notice and/or by First Class U.S. Mail on this

21st day of December 2020:


                                              /s/ Joshua I. Goldman

                                              Joshua I. Goldman, Esq
                                              Tennessee Bar # 035733
                                              PADGETT LAW GROUP
                                              6267 Old Water Oak Road, Suite 203
                                              Tallahassee, FL 32312
                                              (850) 422-2520 (telephone)
                                              (850) 422-2567 (facsimile)
                                              josh.goldman@padgettlawgroup.com
                                              Counsel for Creditor




Case 5:15-bk-05378-HWV          Doc 40 Filed 12/21/20 Entered 12/21/20 19:32:42                 Desc
                                Main Document    Page 4 of 5
                 SERVICE LIST (CASE NO. 5:15-bk-05378-RNO)


VIA FIRST CLASS U.S. MAIL:

DEBTOR
BEVERLY J ALBRIGHT
700 LAYTON ROAD
CLARKS SUMMIT, PA 18411

VIA ECF

ATTORNEY
J. ZAC CHRISTMAN
530 MAIN STREET
STROUDSBURG, PA 18360
EMAIL: ZAC@FISHERCHRISTMAN.COM

TRUSTEE
CHARLES J DEHART, III (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036
TWECF@PAMD13TRUSTEE.COM

U.S. TRUSTEE
UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101
USTPREGION03.HA.ECF@USDOJ.GOV




Case 5:15-bk-05378-HWV   Doc 40 Filed 12/21/20 Entered 12/21/20 19:32:42   Desc
                         Main Document    Page 5 of 5
